t c memo united_states tax_court bill mcdonald petitioner v commissioner of internal revenue respondent richard d maynard petitioner v commissioner of internal revenue respondent docket nos filed date roderick l mackenzie for petitioners kathryn k vetter and daniel j parent for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in income_tax and penalties as follows petitioner mcdonald maynard deficiency fraud_penalty sec_6663 dollar_figure big_number dollar_figure big_number after considering the parties’ concessions and stipulations to be bound by the outcome of other cases the issues remaining for our consideration are whether petitioners’ partnership’s income was understated whether petitioners correctly reported their distributive shares of partnership income whether either petitioner failed to report income with respect to various items respondent determined to be includable in his income whether either petitioner is liable for additional self-employment_tax and whether either petitioner is liable for the fraud_penalty under sec_6663 findings of fact2 petitioners bill mcdonald mcdonald and richard d maynard maynard resided in california at the times each of their petitions was filed in these cases mcdonald and maynard each filed his income_tax return reflecting that his filing_status was single although mcdonald and maynard were each married as of the close of they along with their respective spouses filed for and received annulments of their marriages during the question of whether mcdonald and maynard were married or single for federal_income_tax purposes considering the annulments of their respective marriages was decided by this court in mcdonald v commissioner t c memo section references are to the internal_revenue_code in effect for the year under consideration rule references are to this court’s rules_of_practice and procedure the parties’ stipulation of facts and exhibits are incorporated by this reference and shackelford v commissioner tcmemo_1995_484 respectively respondent and petitioners agreed to be bound by the outcome of the above-referenced opinions the above- referenced opinions hold that the taxpayers were married for federal_income_tax purposes although they had subsequently obtained annulments of their marriages under the laws of the state of california accordingly petitioners’ filing_status should have been married_filing_separately for purposes of their tax_year petitioners at all pertinent times were certified public accountants with more than years of experience between them practicing together in an accounting partnership known as maynard mcdonald m m there was no written partnership_agreement through the tax_year mcdonald is also an attorney licensed to practice in the state of oklahoma m m is a cash_basis partnership that petitioners formed in and operated during the taxable_year in sacramento california m m’s principal activities are tax_return preparation assistance to clients in tax-related matters providing accounting services and representing clients before various administrative levels of the internal_revenue_service in addition mcdonald also filed clients’ petitions with this court mcdonald was familiar with petitioners were either the parties in the underlying cases or referenced in several recent opinions issued by this court see bill mcdonald et al v commissioner tcmemo_1994_607 denver w mcdonald v commissioner tcmemo_1995_359 betty j shackelford v commissioner tcmemo_1995_484 and mary c mcdonald v commissioner tcmemo_1995_503 the requirement that tax_return_preparers are to keep copies of prepared returns or a list of clients petitioners’ accounting practice specialized in the field of taxation m m’s u s partnership return of income form_1065 which mcdonald prepared reflected gross_receipts of dollar_figure and a single deduction of dollar_figure attributable to guaranteed payments to partners other than on the schedules k-1 no other information was reflected on the partnership return ie the balance_sheet was left blank and the schedule m for reconciliation of partners’ capital was marked na the schedules k-1 revealed that maynard and mcdonald were partners but that mcdonald was allocated dollar_figure of the guaranteed payments to partners and the remaining dollar_figure was allocated to maynard mcdonald's dollar_figure share of m m’s income was based on maynard’s estimate petitioners did not maintain records of the number of hours worked or number of returns prepared by each partner m m’s returns for the fiscal_year ended date the period october through date and the calendar_year each reflect that petitioners shared profits and losses in a ratio these three returns reflect income and guaranteed payments to petitioners as follows taxable_period income mcdonald maynard fye dollar_figure dollar_figure to calendar big_number big_number dollar_figure big_number accordingly for two of the reporting periods mcdonald received about two-thirds and maynard about one-third of m m’s income in the third reporting_period maynard received about percent and mcdonald about percent respondent’s agents analyzed the ratio of hours spent during by maynard and mcdonald in preparing returns of m m's clients and found it to be about percent for maynard and percent for mcdonald respondent in the notices of deficiency determined dollar_figure of partnership income and attributed dollar_figure to mcdonald and dollar_figure to maynard m m did not have any employees and petitioners were solely responsible for maintaining m m’s books_and_records petitioners’ billing approach was to send a bill for services to clients and retain a copy for m m’s records when they received payment of a particular bill m m’s retained copy of the bill was discarded petitioners’ billing approach made it virtually impossible to verify whether m m’s income was accurately reflected on its books and federal partnership tax_return and on petitioners’ schedules k-1 m m’s rate schedule as of date was dollar_figure per hour for tax consulting or compliance work and a dollar_figure minimum rate for individual tax_return preparation petitioners would charge for giving advice including advice given during telephone calls with a one-tenth-hour minimum charge the printed rate schedule contained the notation that where advice resulted in substantial savings or was out of the ordinary the billing might reflect petitioners’ experience and expertise rather than the posted rates occasionally petitioners sent no bill because they decided to provide gratuitous services actual charges to m m clients reflect that some clients were billed at a rate in excess of and some less than m m’s minimum rate during respondent’s examination of their tax years petitioners did not provide books records copies of m m’s bills to clients or any other information from which petitioners’ clientele could be identified or respondent could verify petitioners’ income for respondent’s computers reflect that m m was shown as the preparer on more than federal tax returns for the processing year in addition mcdonald filed clients’ petitions with this court during petitioners sought the protection of the bankruptcy code mcdonald in date and maynard in date to avoid the possibility of attachment of their accounts_receivable petitioners formed a california corporation gold country financial inc gold to conduct a tax_accounting business concurrently with and at the same location as m m gold also provided petitioners with a means to obtain credit after their bankruptcies because they were employees of gold moreover gold’s sole shareholder was shown as terry feil a friend of maynard’s corporate federal_income_tax returns were filed for gold’s fiscal years ended date and gold’s income and expenses were reported on the accrual_method of tax_accounting petitioners maintained the books_and_records of gold m m did not claim expenses and any expenses concerning petitioners’ tax_accounting businesses were paid and or deducted by gold gold had no employees other than petitioners similar to m m petitioners maintained no cash receipts journal accounts_receivable list or client list for gold also paralleling the practices at m m copies of client billing invoices were discarded after payment was received from the clients petitioners however maintained cash disbursements records for gold during petitioners maintained a bank account in gold’s name at the merchants national bank merchants bank and some but not all of the receipts from clients were deposited into that account petitioners’ method of determining gold’s annual income for tax purposes began by totaling the merchants bank_deposits and reducing the total by reimbursements for health insurance the difference was then adjusted by picking up net increases or decreases in accounts_receivable to convert to the accrual_method finally the accrual_method amount was reduced by expenses that petitioners had billed to and collected from clients for the and fiscal years gold’s income was computed and reported by petitioners as follows item dollar_figure - dollar_figure dollar_figure deposits to bank less auto expenses insurance reimbursed dollar_figure dollar_figure accounts_payable dollar_figure dues publications dollar_figure dollar_figure outside services refunds dollar_figure accounts_receivable dollar_figure total dollar_figure dollar_figure income per petitioners dollar_figure dollar_figure - - - - the parties stipulated that the amount of income computed by petitioners for the fiscal_year was dollar_figure whereas the supporting amounts stipulated by the parties results in income of dollar_figure petitioners also maintained a bank account for gold at the bank of lodi the existence of gold’s bank of lodi account was not brought to the attention of respondent’s agent by petitioners respondent’s agent discovered the bank of lodi account from a review of canceled checks obtained from third-party sources gold’s clients petitioners deposited some clients’ payments for services by both m m and gold in the bank of lodi account for the fiscal years and petitioners did not report the bank of lodi deposits in gold’s income for checks were written on the bank of lodi account to maynard and mcdonald in the total_amounts of dollar_figure and dollar_figure respectively neither maynard nor mcdonald reported funds for from gold’s account with the bank of lodi respondent determined that gold’s income for the fiscal_year was understated by dollar_figure and that dollar_figure of deductions were not allowable gold’s petition to this court was dismissed due to lack of capacity after the state of california had suspended its charter respondent’s agent arthur pease pease examined m m’s partnership returns for the taxable_year ended date and the calendar years and petitioners did not provide the identification of their clients and pease was forced to reconstruct client information by using internal_revenue_service computer data return preparer information and by canvassing third parties petitioners’ clients and banks pease obtained copies of clients’ returns prepared by petitioners that reflected the fee for tax preparation pease also received a rate sheet for m m from one of petitioners’ clients in addition pease received numerous letters that contained information about the fees charged for return preparation pease also engaged in numerous telephone conversations with petitioners’ clients concerning the fees that petitioners charged them based on his research pease prepared a schedule of clients referencing the accumulated information along with references to sources for respondent’s reconstruction of petitioners’ income for the taxable_year where pease determined that an individual return had been prepared and that no invoice deposit information canceled check or client information was available to reflect the fee charged he used a dollar_figure preparation fee the minimum charge for an individual return reflected on m m’s rate schedule based on the information available to him pease determined that the average return preparation fee was dollar_figure for an individual return dollar_figure for a corporate return and dollar_figure for a partnership return in his reconstruction pease also accounted for the fact that some returns were prepared gratuitously pease determined total fees of dollar_figure based on information provided by petitioners during trial preparation respondent conceded on brief that total combined reconstructed fees were dollar_figure to determine m m’s income for deposits into gold’s merchants bank account for the first months were eliminated in the total amount of dollar_figure because gold had reported that amount for its taxable_year ended date no adjustment for merchants bank_deposits was made for the last months of because petitioners did not provide income and accounts_receivable records for that period there was no consistency about which entity prepared a particular client’s return it would indiscriminately vary between m m and gold from year to year petitioners in their respective income_tax returns did not report the dollar_figure monthly payments for automobile expenses received from gold during petitioners reduced the amount of the merchants bank_deposits reported in gold’s income by the amount petitioners paid for automobile expenses petitioners did not submit any documentation to gold in support of their automobile mileage or expenses for maynard conceded that the automobile reimbursement received from gold was income to him for maynard testified that all payments to petitioners for from the bank of lodi were his income or expense reimbursement gold during paid the california society of certified public accountants dollar_figure for health insurance for several individuals including petitioners one of those individuals was mcdonald’s former accounting partner who reimbursed gold dollar_figure for his portion of the insurance the remaining insured individuals were petitioners and members of their families although petitioners prepared returns on behalf of gold they claim to have not received any compensation other than the monthly automobile reimbursement and insurance coverage maynard did not have a personal bank account and he paid bills with cash or checks from the checking account of another individual mcdonald and maynard during made cash purchases of numerous cashier’s checks in amounts of dollar_figure or less for various purposes maynard purchased two dollar_figure cashier’s checks on date from two separate banks on that same date mcdonald purchased a dollar_figure and a dollar_figure cashier’s check from separate banks a series of cashier’s checks including the ones purchased on date was used as part of the purchase_price of a residence which was placed in the name of mcdonald’s wife mcdonald purchased numerous cashier’s checks mostly with cash during the dates amounts and bank locations were as follows date amount location purchased apr dollar_figure big_number june big_number june big_number june june big_number big_number june commerce savings commerce savings bank of alex brown wells fargo wells fargo wells fargo respondent concedes that the source of the dollar_figure cashier’s check would not result in income to mcdonald mcdonald’s wife remitted three checks to maynard during in the following amounts dollar_figure dollar_figure and dollar_figure mcdonald’s daughter also remitted a dollar_figure check to maynard during opinion procedural question--initially we consider petitioners’ procedural argument that the notices of deficiency are arbitrary and capricious petitioners argue that respondent should have the burden of going forward with the evidence because respondent’s determination is arbitrary and capricious and that respondent’s determination should not enjoy a presumption of correctness see 73_tc_394 596_f2d_358 9th cir revg 67_tc_672 by contending that the notices are arbitrary petitioners are essentially asking us to look behind the notices of deficiency to examine the evidence used by respondent in making her determinations 79_tc_185 jackson v commissioner supra pincite 62_tc_324 weimerskirch v commissioner supra we have looked behind the notice in those rare instances where respondent relied upon a 'naked' assessment without any foundation whatsoever 428_us_433 jackson v commissioner supra pincite in weimerskirch v commissioner supra and 83_tc_269 the government possessed no evidence linking the taxpayers to illegal income in dellacroce we held the notice_of_deficiency to be arbitrary because the reconstruction_of_income did not link the taxpayer to the income- generating activity in this case by contrast there is ample evidence including numerous concessions by petitioners reflecting that petitioners’ income was not fully reported respondent has shown a clear and direct linkage to sources of unreported income in this case see 745_f2d_541 9th cir affg tcmemo_1982_371 accordingly we find that respondent’s determination is not arbitrary income reconstruction--where as here taxpayers have failed to provide adequate_records substantiating their income an indirect method may be used to reconstruct their income 348_us_121 petitioners bear the burden of proving that the determinations made by respondent in the notices of deficiency are erroneous rule a 643_f2d_1383 9th cir citing 290_us_111 affg per curiam tcmemo_1979_3 394_f2d_366 5th cir affg tcmemo_1966_81 taxpayers are required to maintain records--transactions should be documented contracts provided and expenses substantiated sec_6001 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 the commissioner is entitled to use a reconstruction method where a taxpayer’s books_and_records are either inadequate or nonexistent holland v united_states supra 319_us_503 287_f2d_878 5th cir adamson v commissioner supra 713_f2d_496 9th cir affg davies v commissioner tcmemo_1981_438 702_f2d_1288 9th cir petitioners do not dispute that respondent is entitled to use a reconstruction method petitioners argue that the method of reconstruction used by respondent was flawed and or arbitrary petitioners who are tax professionals failed to keep any record of cash receipts although they did maintain records of their cash expenditures petitioners intentionally discarded the only records from which their income could have been verified although petitioners’ tax_accounting business activity has been respondent's reconstruction of petitioners’ income included any income earned through the m m partnership the corporate income of gold was the subject of another case that case was dismissed due to gold’s loss of its corporate status and hence capacity to file a petition in this court for relief continuous from through the year at issue it was operated through several entities until both petitioners had financial difficulties and went through bankruptcy they had operated their business as a partnership after the financial difficulties petitioners interposed a corporate entity partly to deceive creditors and others the corporate entity allegedly paid all expenses of petitioners’ tax_accounting business and only a part of the income from such activity was reported by the corporate entity allegedly the corporate entity did not pay petitioners’ salary for their return preparation activity instead petitioners allegedly received benefits such as insurance and automobile allowances and their business overhead was borne by the corporation after the corporate formation the partnership entity continued to operate and report some of the business income but none of the expenses the income reported on the partnership return was distributed as guaranteed payments to partners in unequal amounts even though petitioners were shown in the schedules k-1 as partners and no partnership_agreement was in existence petitioners by commingling these entities and their business activities created a murky environment in which it is difficult to discern the sources of income or the entity by which an expense had been incurred petitioners’ discarding records of income made this situation even more difficult to unravel finally petitioners did not cooperate in the examination process forcing respondent’s agent to seek third- party records from banks and clients in order to reconstruct income under these circumstances pease was able to specifically determine the identity of some clients and a range of the fees charged where the amount of a client’s fee was not available pease used the minimum fee in instances where it was possible to discern that specific income had been reported on gold’s return the corporate return pease eliminated that amount from his reconstruction of the partnership return where the corporate income if any could not be discerned or verified pease in order to protect the government’s interest attributed the income to the m m partnership in those instances there may have been duplication between the income reported for gold and the income determined for petitioners through m m with respect to one of those instances respondent conceded on brief that the amount of partnership income determined for should be reduced by dollar_figure for the deposits in gold’s merchants bank account during the last months of courts have approved methods of reconstruction which project or extrapolate from a limited amount of information see eg 552_f2d_549 3d cir affg in part and revg in part tcmemo_1975_341 adamson v commissioner supra in adamson v commissioner supra pincite the court stated as follows where the government has introduced evidence linking the taxpayer to the illegal activity the taxpayer should not be allowed to avoid paying taxes simply because he keeps incomplete records the absence of tax records cannot automatically deprive the commissioner of a rational foundation for the income determination as the fifth circuit recognized in 394_f2d_366 5th cir t he absence of adequate tax records does not give the commissioner carte blanche for imposing draconian absolutes however such absence does weaken any critique of the commissioner's methodology arithmetic precision was originally and exclusively in the taxpayer's hands and he had a statutory duty to provide it h aving defaulted in his duty he cannot frustrate the commissioner's reasonable attempts by compelling investigation and recomputation under every means of income determination nor should he be overly chagrined at the tax court's reluctance to credit every word of his negative wails see also 54_tc_1508 affd per order 9th cir date 64_tc_651 affd 566_f2d_2 6th cir 796_f2d_303 9th cir affg tcmemo_1984_601 petitioners in this case have not provided records or a more reasonable or accurate method of reconstructing their income petitioners attacked respondent’s reconstruction method by arguing that duplication occurred and by testifying that the reconstruction was in error based on petitioners’ recollections that certain clients were charged lesser fees or no fees petitioners though they are tax professionals failed to keep adequate_records and thus created this situation in which respondent is unable to specifically verify or reconstruct the fees charged to certain clients or to determine whether in some instances the corporation or partnership had earned or received fees as a result of the failure to maintain adequate_records petitioners’ testimony is uncorroborated and rendered less credible although petitioners pointed out situations where they contended that no fee or a lesser fee was charged when asked whether pease understated any fees petitioners’ recollection failed them moreover pease was not able to secure the names of all of petitioners' clients petitioners were either unable or unwilling to disclose the identity of clients missed or not located by pease finally petitioners were evasive and vague when confronted by the court with inconsistencies in their testimony or evidence considering all these circumstances we find petitioners’ testimony to be uncorroborated and without credibility petitioners also argue that some of their clients may have failed to pay for services performed in those instances petitioners argue that m m which is on the cash_method_of_accounting should not include those amounts for the year petitioners’ argument has several fatal weaknesses initially petitioners have no proof because they discarded the billing and receivable records of who actually paid and who did not it was the absence of those records that forced respondent to reconstruct petitioners’ income for a reconstruction method is not a direct method_of_accounting but an indirect method which can to some extent be based on judgment again petitioners’ attack on the judgmental aspects of respondent’s reconstruction are dependent on information that petitioners knowingly and intentionally discarded we must emphasize that petitioners have not performed a reconstruction of their corporate partnership or individual income by which we could test the accuracy of respondent’s method petitioners have provided only their self-serving testimony which is both uncorroborated and contradictory to the record in this case accordingly we hold that the reconstruction is appropriate as modified through the concessions made by respondent division_of_partnership income--respondent contends that the reconstructed partnership income should be split equally by maynard and mcdonald petitioners have by designation as guaranteed payments divided m m’s dollar_figure of reported income dollar_figure to mcdonald and dollar_figure to maynard that division equals approximately percent for mcdonald and percent for maynard through petitioners did not have a written partnership petitioners also argued that the doctrine_of judicial estoppel should be applied in this case to preclude respondent from making the alternative determination that income from the tax_accounting practice could in some instances be attributed to gold and m m that doctrine is inappropriate in this setting because of petitioners’ lack of adequate_records respondent has taken alternative positions with respect to income that petitioners could not verify or show belonged to either the corporation or the partnership respondent is permitted to take such positions and it is petitioners’ obligation to show which of the entities if any is obligated to report the income the mere reporting of the income on the corporate return does not enable petitioners to meet their burden agreement and all of their schedules k-1 reflect that their partnership interests were percent each three other m m returns reflect conflicting and varying divisions of profits by maynard and mcdonald two of them divide m m’s profit about two- thirds for mcdonald and one-third for maynard the third return reflects a division of profit of about percent for maynard and percent for mcdonald this erratic pattern does not lend much support for petitioners’ argument respondent contends that petitioners manipulated their income between them depending on the circumstances for example respondent contends that a large portion of the income for and was shifted to maynard because he had claimed large carryover losses from prior years sec_702 requires that a partner account for her distributive_share of partnership income in the absence of a partnership_agreement a partner’s distributive_share is to be determined in accord with the partner’s interest in the partnership sec_704 petitioners argued that their oral partnership_agreement was that mcdonald’s income was not to exceed dollar_figure in their testimony however petitioners admitted that no record of work completed or other measure of their efforts was maintained further petitioners testified that maynard would estimate an amount for mcdonald at the end of each year respondent in the notices of deficiency determined dollar_figure of partnership income attributing dollar_figure to mcdonald and dollar_figure to maynard that determination hypothesizes that mcdonald and maynard split partnership profits by a ratio of approximately to percent more in line with the statutory notices agent pease’s analysis reflected that the return preparation ratio between maynard and mcdonald was about percent to percent respectively mcdonald however was responsible for the administrative duties including billing banking record keeping etc other than their self-serving testimony petitioners have not produced any evidence of a partnership_agreement in addition petitioners’ financial transactions which included shifting relatively large amounts of cash between petitioners and their families combined with petitioners' indiscriminate use of reported and unreported bank_deposits for personal purposes and their failure to distinguish between interests in the partnership and corporate entities severely weaken petitioners’ credibility regarding their alleged partnership arrangements petitioners’ position that maynard was entitled to the partnership profits in excess of dollar_figure defies belief and is wholly unsupported by the evidence in the record on the other hand respondent although determining in the notices of deficiency a ratio of about percent to percent for mcdonald and maynard respectively argues on brief that the partnership income should be split percent-50 percent as reflected on the schedules k-1 we do not find the percent-50 percent reported position of petitioners to be any more persuasive or less self- serving than their testimony that mcdonald was to receive no more than dollar_figure based on the evidence including the flow of funds between petitioners and petitioners’ family members we hold that the percent to percent ratio determined in the statutory notices is the best approximation of petitioners’ partnership arrangement to share profits and losses payments from gold to petitioners--respondent determined that the payments by check totaling dollar_figure for mcdonald and dollar_figure for maynard from gold were income to petitioners and should have been reported gold also paid for insurance for petitioners and some of their family members for which respondent did not make a determination or adjustment to petitioners’ income petitioners contend that a part of the amounts paid_by gold represented a dollar_figure monthly automobile allowance and that the remainder whether received and cashed by mcdonald or maynard was maynard’s funds in that regard maynard testified that all of these check payments from gold both for automobile and otherwise are either income or expense reimbursement to him with the exception of the dollar_figure per month automobile allowance from gold to mcdonald with respect to mcdonald’s automobile expenses mcdonald did not submit any records or documentation to gold contemporaneously with the monthly payments during for purposes of trial mcdonald submitted documentation reflecting over dollar_figure for automobile expenses including gasoline charge receipts repair and maintenance bills and a letter from his automobile insurance provider noting the annual premium mcdonald testified that during he drove his automobile big_number miles percent of which represented business miles under sec_274 taxpayers are required to meet certain substantiation requirements in order to be entitled to a deduction for certain business_expenses sec_274 which is effective for taxable years beginning on or after date requires substantiation for a taxpayer to be entitled to deduct travel_expenses mcdonald’s substantiated expenditures connected with his automobile for the year exceed the total of the dollar_figure monthly payments received from gold mcdonald offered no records or other evidence however of the business use of his automobile other than his testimony which was expressed in terms of a rough estimate without any meaningful detail or contemporaneous support mcdonald has not met the sec_274 requirements necessary to show entitlement to transportation deductions and accordingly respondent’s income determination regarding the monthly payments from gold is sustained rule a maynard and mcdonald both contend that the remainder of payments from gold to petitioners is attributable to maynard even though dollar_figure of the checks was written to mcdonald from gold’s bank of lodi account petitioners here again bear the burden of showing error regarding respondent’s determination that dollar_figure is income to mcdonald and dollar_figure is income to maynard rule a petitioners have failed to carry their burden we find petitioners’ explanation that the dollar_figure in gold checks was written to mcdonald and cashed by him for maynard to be incredible the credibility of petitioners’ position is further strained by the grossly disproportionate division of m m’s income to them accordingly respondent’s determination is sustained miscellaneous controverted items determined by respondent to be income--mcdonald’s wife remitted three checks to maynard during in the following amounts dollar_figure dollar_figure and dollar_figure mcdonald’s daughter also remitted a dollar_figure check to maynard during respondent determined that these payments constitute income to maynard in addition maynard purchased with cash two dollar_figure cashier’s checks from different banks during and respondent determined that the source of the cash was untaxed income from clients that had not been deposited into the bank or otherwise reported as income for financial or tax purposes mcdonald purchased numerous cashier’s checks mostly with cash during the dates amounts and bank locations were as follows date amount location purchased apr dollar_figure big_number june big_number june big_number june june big_number big_number june commerce savings commerce savings bank of alex brown1 wells fargo wells fargo wells fargo respondent conceded that the dollar_figure cashier’s check was from a source that was not taxable to mcdonald respondent determined that these amounts along with dollar_figure cash deposited by mcdonald in the m m trust account constitute income to mcdonald because the source of the cash was untaxed income from clients that had not been deposited into the bank or otherwise reported as income for financial or tax purposes with respect to the dollar_figure item from mcdonald’s daughter to maynard petitioners argue that maynard first gave the dollar_figure to mcdonald’s daughter who in turn gave it to mcdonald to purchase the dollar_figure cashier’s check that went to purchase the home placed in mcdonald’s wife’s name ultimately petitioners would have us believe that this circuitous route for the dollar_figure was concluded when mcdonald’s daughter repaid maynard other than the dollar_figure item petitioners make no particular argument with respect to the cash items that respondent determined were income to maynard with respect to mcdonald it is contended that he had available to him from both taxable and nontaxable sources almost dollar_figure with which to purchase the cashier’s checks remaining in controversy ostensibly the dollar_figure represents all of mcdonald’s sources from which he was able to make applications which would include in addition to purchasing cashier’s checks for the purchase of a home placed in his wife’s name living and other personal expenditures the controverted cashier’s checks total dollar_figure which initially would indicate a shortfall of about dollar_figure between mcdonald’s sources and applications further mcdonald’s analysis does not account for living_expenses finally mcdonald’s analysis of the possible sources is offered in a vacuum and does not account for undeposited receipts from clients again petitioners’ intentional discarding of the accounts_receivable information and the concealment of the identity of their clients is the reason the source analysis is not complete or reliable under these circumstances we find that petitioners have not carried their burden hence respondent’s determination that the various checks and cash items are income to petitioners is sustained self employment tax--to the extent that additional income is determined in these cases petitioners agreed on brief that any increase in self-employment_tax is merely computational respondent determined that additional income was derived from petitioners’ practice of tax_accounting such income of petitioners is subject_to self-employment_tax taxability of mcdonald’s social_security benefits--this appears to be a computational item that is dependent on the parties’ agreement to be bound by the final outcome of an earlier case regarding whether mcdonald was married for tax purposes during the period in question the outcome of that case along with the holdings herein regarding the amount of unreported income will dictate the amount of mcdonald’s taxable social_security_benefits fraud penalty--respondent determined pursuant to sec_6663 that each petitioner is liable for a fraud_penalty with respect to the entire income_tax deficiency determined for their respective tax years sec_6663 imposes a 75-percent addition_to_tax on any portion of an underpayment attributable to fraud under sec_6663 if the commissioner establishes that any portion of an underpayment is attributable to fraud then the entire underpayment is treated as attributable to fraud except to the extent that a taxpayer can establish by a preponderance_of_the_evidence that any portion of the underpayment is not due to fraud respondent has the burden of proving by clear_and_convincing evidence that each petitioner fraudulently intended to evade his tax sec_7454 rule b to meet this burden respondent must show that there was intent to evade taxes known to be owing by conduct intended to mislead conceal or prevent tax collection 80_tc_1111 respondent must also show that there is an underpayment_of_tax and that part of such underpayment is due to fraud 81_tc_640 based on our holdings regarding respondent’s reconstruction of partnership income miscellaneous items of income and several concessions by petitioners there can be no doubt that there was an underpayment_of_tax in each petitioner’s tax_year thus we must decide for each petitioner whether any portion of such underpayment was due to fraud id fraudulent intent is seldom proven by direct evidence hence the courts have relied on certain indirect evidence in determining whether or not fraudulent intent existed these badges_of_fraud include understating income keeping inadequate records failing to file tax returns providing implausible or inconsistent explanations of behavior concealing assets and failing to cooperate with tax authorities bradford v commissioner f 2d pincite respondent contends that in these consolidated cases all of the above-referenced badges_of_fraud exist except that petitioners did not fail to file returns petitioners contend that respondent has not shown fraud by clear_and_convincing evidence and that maynard believed that he was entitled to a large net_operating_loss carryforward which would alleviate any income_tax_liability and that he would not be able to utilize the balance of the loss carryforward within the statutory time we find petitioners’ explanation to be disingenuous considering that they are tax professionals we find that respondent has shown that each petitioner’s underpayment_of_tax for was due to fraud within the meaning of sec_6663 we also find that petitioners have not shown that any part of the underpayments was not due to fraud the record here is replete with evidence of petitioners’ fraudulent intent petitioners tax professionals who prepare tax returns for a living and represent clients before the internal_revenue_service were aware of the need for documentation and records to support the items reported on tax returns in light of their having that knowledge coupled with other evidence we find that their discarding of their supporting income and client documentation was an intentional act designed to conceal and evade the reporting and payment of federal_income_tax other factors that support a finding of fraud include the relatively large underpayments use of the corporate entity to conceal information from creditors including respondent manipulation of deductions and income between the corporate and partnership entities dealing in cash including the purchase of multiple cashier’s checks on the same date in amounts less than dollar_figure failure to deposit and account for payments for services from clients use of multiple bank accounts and failure to disclose their existence to respondent’s agent failure to cooperate with respondent’s agent including refusal to divulge the names of clients attempts to obtain corporate deductions by making monthly payments as travel reimbursement when such travel was both undocumented and not for business purposes and manipulation of income between petitioners and their family members financial institutions are required to report to the federal government cash transactions in excess of dollar_figure see u s c sec_5313 c f_r sec dollar_figure in addition to the items specifically proven by respondent petitioners conceded numerous adjustments determined by respondent to be unreported income or deductions to which petitioners were not entitled to the extent no settlement or concession was made regarding any other item determined by respondent petitioners have not come forward with arguments or evidence from which we could find that respondent’s determinations are in error regarding the fraud_penalty respondent has shown by clear_and_convincing evidence that petitioners' underpayments of tax were due to fraud to reflect the foregoing decisions will be entered under rule
